NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              JAMES H., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, L.H. Appellees.

                              No. 1 CA-JV 17-0412
                                FILED 4-3-2018


            Appeal from the Superior Court in Maricopa County
                              No. JD 31943
                 The Honorable Karen A. Mullins, Judge

                                   AFFIRMED


                                    COUNSEL

Denise L. Carroll Esq., Scottsdale
By Denise L. Carroll
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Appellee, Department of Child Safety
                         JAMES H. v. DCS, L.H.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia A. Orozco1 delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Judge Maria Elena Cruz joined.


O R O Z C O, Judge:

¶1           Father James H. appeals the superior court’s order
terminating his parental rights to his child. For the following reasons, we
affirm.

                FACTS AND PROCEDURAL HISTORY

¶2           James H. is the Father of L.H., who was born in October 2012.
In January 2016, L.H. was removed from Mother’s custody after the
Arizona Department of Child Safety (DCS) received a report alleging
Mother had a substance abuse problem and was being evicted from her
residence. DCS then filed a dependency petition against both Father and
Mother, alleging, among other things, that both of them had neglected L.H.
due to their substance-abuse problems. The superior court found L.H.
dependent as to both parents.

¶3             In May 2017, DCS filed a motion to terminate the parental
rights of both parents. As grounds for termination as to Father, DCS
explained that Father had agreed to relinquish his rights to L.H. and would
be signing a “Consent to Place a Child for Adoption.” During a subsequent
pretrial conference that Father attended telephonically, DCS informed the
court that Father “ha[d] executed the consent.” Mother, on the other hand,
said she intended to contest the termination petition.

¶4            At the time of trial, L.H. was residing in an adoptive
placement with Father’s parents in Oregon, and the DCS supervisor
assigned to L.H.’s case testified that Father’s parents were meeting all of
L.H.’s needs. After the trial concluded, the court terminated Father’s
parental rights to L.H, based on his consent. The court did not, however,


1     The Honorable Patricia A. Orozco, retired Judge of the Arizona
Court of Appeals, Division One, has been authorized to sit in this matter
pursuant to Article VI, Section 3 of the Arizona Constitution.



                                    2
                           JAMES H. v. DCS, L.H.
                            Decision of the Court

terminate Mother’s rights.      Father timely appealed, and we have
jurisdiction pursuant to Arizona Revised Statutes (A.R.S.) section 8-235(A).

                               DISCUSSION

¶5            Father argues that “the trial court erred by not weighing the
best interest of the child in terminating [his] rights when Mother’s rights
were not terminated.” He further claims DCS “showed no credible
evidence that the child would benefit from the severance of just the father.”
We disagree.

¶6             On appeal, “[w]e view the facts in the light most favorable to
upholding the juvenile court’s order.” Ariz. Dep’t of Econ. Sec. v. Matthew L.,
223 Ariz. 547, 549, ¶ 7 (App. 2010). Because “[t]he juvenile court, as the trier
of fact in a termination proceeding, is in the best position to weigh the
evidence, observe the parties, judge the credibility of witnesses, and resolve
disputed facts,” we will affirm an order terminating parental rights as long
as it is supported by reasonable evidence. Jordan C. v. Ariz. Dep’t of Econ.
Sec., 223 Ariz. 86, 93, ¶ 18 (App. 2009) (citation and internal quotation marks
omitted).

¶7              To terminate a parent’s rights to their child, the State must
prove by clear and convincing evidence one of the statutory grounds for
severance, and must also establish by a preponderance of the evidence that
termination of the parent’s rights is in the child’s best interests. See Jade K.
v. Loraine K., 240 Ariz. 414, 416, ¶ 6 (App. 2016). “To establish that severance
of a parent’s rights would be in a child’s best interests, the court must find
either that the child will benefit from termination of the relationship or that
the child would be harmed by a continuation of the parental relationship.”
Mario G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 282, 288, ¶ 26 (App. 2011)
(citation and internal quotation marks omitted).               In making that
determination, the court may consider whether an adoptive plan exists for
the child “or even that a child is adoptable.” Mary Lou C. v. Ariz. Dep’t of
Econ. Sec., 207 Ariz. 43, 50, ¶ 19 (App. 2004).

¶8             Father does not dispute the court’s finding that, based on his
consent, a statutory ground existed to sever his parental rights. See A.R.S.
8-533(B)(7) (noting that one of the grounds that “justify the termination of
the parent-child relationship” is that “the parents have relinquished their
rights to a child to an agency or have consented to the adoption.”). He
claims, instead, “[t]he trial court erred in finding that the termination was
in [L.H.’s] best interest.”




                                       3
                          JAMES H. v. DCS, L.H.
                           Decision of the Court

¶9             In its best-interests analysis the court found that Father had
“a history of domestic violence with Mother and substance abuse.” It
added that “[t]he last information [DCS] ha[d] concerning his substance
abuse was as of March 2016, when [DCS] learned that Father’s struggle with
substance abuse ha[d] continued and that he had relapsed.” The court
noted that “[s]ince that date, Father ha[d] failed to provide the Department
with any information,” and had not completed any services offered by DCS.
It explained that DCS “was of the understanding that Father was on
probation but he failed to sign any releases to allow the Department to
obtain information as to that probation,” and that there was therefore “no
evidence demonstrating that Father ha[d] resolved either his substance
abuse or domestic violence issues, and any unsupervised contact with
[L.H.] could thus place her in danger.” The court also found, based on the
testimony of the case manager, that L.H. was adoptable. As a result, the
court concluded that DCS had established by a preponderance of the
evidence that “[L.H.] would be harmed by continuation of the parental
relationship and that termination of Father’s parental rights [was] in the
best interests of [L.H.].”

¶10            The court’s findings were clearly supported by the testimony
of the DCS supervisor assigned to the case, as well as by Mother’s testimony
at trial. Therefore, we find no error.

                              CONCLUSION

¶11           We affirm the court’s order terminating Father’s parental
rights over L.H.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4